Citation Nr: 1117097	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  96-45 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to October 1973.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a December 1992 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The RO in Atlanta, Georgia, currently has jurisdiction over the Veteran's VA claims folder.

This case was previously before the Board in October 2003 and February 2009, at which time the current appellate claims were remanded for further development.  Although the Board regrets additional delay, for the reasons detailed below, this appeal must once again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the record reflects the Veteran has raised a claim of entitlement to service connection for diabetes mellitus, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, further development is required in order to comply with these duties.  For example, all of the development directed by the prior remand of February 2009 has not been completed.  The United States Court of Appeals for Veterans Claims (Court) has held that "a remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by ... the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen, supra.

As noted in the prior February 2009 remand, the Veteran claims service connection for a psychiatric disorder, to include PTSD, as a result of his period of active service.  His service personnel records indicate that he was not awarded decorations evidencing combat.  Such records show that his occupational specialty was listed as rifleman and he served onboard the USS Tripoli.  These records also reflect that he participated as a member of TG (task group) or CTG (carrier task group) in the contiguous waters of the Republic of Vietnam.

The service personnel records also include a record of Offenses and Punishments for being AWOL (absent without leave).

The Veteran's October 1973 Report of Medical History for release from active duty reflects that he reported a history of frequent depression and excessive worry and the physician's summary notes that the veteran was mildly depressed.  However, the examination itself notes that the Veteran's psychiatric evaluation was normal and he had "no major problem with depression presently."

Post-service VA and private mental health treatment records show findings of schizophrenia, cocaine dependence, alcohol abuse, and PTSD.  Records from the Social Security Administration (SSA) reflect that the schizophrenia, cocaine dependence, alcohol abuse, and PTSD.  The SSA records further reflect that the Veteran is disabled with a primary diagnosis of schizoaffective and other psychotic disorders.

The Veteran has reported that he experienced stressful incidents while serving onboard ship.  Specifically, he recalls mortar rounds, "body parts scattering as far as he could see," enemy fire, and bodies engulfed in flames.

The RO determined that the Veteran did not provide sufficient information to verify his claimed in-service stressors.  However, in the February 2009 remand the Board found that VA must provide the Veteran with additional assistance to attempt to verify these stressors.  In pertinent part, the Board noted the Court's holding that, with respect to a veteran's claim that he was subjected to weaponry fire in a combat zone, it is sufficient for the veteran to have been in proximity to the event, with the verification of every detail of involvement not being necessary.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  Consequently, the Board directed that, after the Veteran had provided any additional stressor information, the Naval Historical Center and U.S. Army and Joint Services Records Research Center (JSRRC) should be contacted and a search should be conducted in order to obtain credible supporting evidence for the reported stressors that have not been verified.  The RO was to request a search for the command history and deck logs of the USS Tripoli and any other ship onboard which the veteran served.  In addition, it was stated that, because there was sufficient information to allow for a search of military records to corroborate the alleged periods of being under attack, the Board found that VA's duty to assist this Veteran included seeking corroboration of the in-service stressors.

In this case, while on remand, a March 2009 letter to the Veteran did request additional details regarding his purported in-service stressors, and an April 2010 Report of Contact reflects he had no additional evidence or information to submit.  Therefore, as related in a December 2010 Supplemental Statement of the Case (SSOC), it was determined that in the absence of more specific information a request for unit history searches was not requested.  In fact, nothing in the record reflects that either the Naval Historical Center or the JSRRC were contacted while this case was on remand.

The Board notes, however, that its February 2009 remand directives reflect that while the Veteran was requested to provide additional information, it had already determined that there was sufficient information to conduct research through official sources.  Inasmuch as such development was not conducted below, a new remand is required pursuant to Stegall, supra.

The Board further notes that the Veteran was accorded a VA medical examination in October 2010 pursuant to the February 2009 remand directives, which diagnosed PTSD and schizoaffective disorder.  Further, the examiner found that the Veteran's claimed stressors were adequate to support a diagnosis of PTSD, and that his symptoms were related to his claimed stressors.  The examiner also stated that, based on review of the records and information provided by the Veteran during the examination, the Veteran's PTSD was caused by or a result of his combat traumatic exposure; and that the Veteran's claimed stressors were related to his "fear of the potential for hostile military activity."

The aforementioned opinion of the October 2010 VA examiner is significant in light of recent developments in the law affecting PTSD claims.  VA amended its adjudication regulations governing service connection for PTSD, effective July 13, 2010, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the Court vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

It appears the Veteran's account from the October 2010 VA medical examination is consistent with the type of "fear of hostile military or terrorist activity" as defined by the revised regulatory provisions.  However, as indicated above, the Board previously determined in the February 2009 remand that it did not appear the Veteran actually engaged in combat with the enemy, which is part of the rationale for the October 2010 VA examiner's positive medical opinion.  Moreover, it appears that the Board purpose for remanding the appeal for confirmation of the purported stressors through official channels was to determine whether they were consistent with the places, types, and circumstances of the Veteran's service, which would include the purported "fear of the potential for hostile military activity" noted on the October 2010 examination.  In other words, the development regarding the Veteran's stressors is still required to determine whether the October 2010 VA examination is sufficient to warrant establishment of service connection under the revised regulatory provisions of the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3) pertaining to the fear of hostile military or terrorist activity

The Board further observes that the notification provided to the Veteran regarding his PTSD claim does not contain information regarding the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).  While on remand, the Veteran should be provided with such notification.

With respect to the substance abuse claim, the Board previously noted in the February 2009 remand that the law has consistently precluded direct service connection for alcohol and drug abuse.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that there can be service connection for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F. 3d at 1381.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. See 38 C.F.R. § 3.301(c)(3).  

In this case, the Veteran has contended that his substance abuse was to treat his psychiatric disorder, and the October 2010 VA examination does opine that his substance abuse was secondary to the PTSD.  As such, these issues are inextricably intertwined, and the Board will defer further adjudication of the substance abuse claim until the required development on the PTSD claim has been completed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).

2.  The AMC/RO should forward the Veteran's stressor information to the United States Army and Joint Services Records Research Center (JSRRC), and any other appropriate records depository such as the Naval Historical Center, for research into corroboration of the claimed stressors.  The Naval Historical Center and JSRRC should be asked to provide any records including ship histories, command histories, and deck logs which might corroborate information relating to the claimed stressor events.  If negative responses are received, the claims file must be properly documented in this regard.

3.  After completing any additional development deemed necessary, to include clarification from the October 2010 VA examiner or a new VA examination, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of the revised regulatory provisions of 38 C.F.R. § 3.304(f) regarding service connection for PTSD based upon fear of hostile military or terrorist activity.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in December 2010, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


